DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claim 1-15 in the reply filed on 12/16/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 16-24 has been withdrawn from consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “current sensor” in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 

Specification
The disclosure is objected to because of the following informalities: 
The acronym “EMF” in [0064] and [0065]. It is the Examiner’s position that the acronym should be spelled out.  Appropriate correction is required.  

Claim Objections
Claim 2-15 are objected to because of the following informalities: 
Claim 2-15 have the preamble as “The device”.  It should be --The prostate treatment device--.  Appropriate correction is required.
Claim 12 and 13 recites the limitation “EMF”. It is the Examiner’s position that the acronym should be spelled out.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “the combination of the first and second magnetic fields" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the combination of the first and second magnetic fields" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US 2015/0025515) in view of (US 2008/0214956).
Regarding claim 1, Hoey discloses that a prostate treatment device (fig.5; device 500), comprising: an introducer shaft sized (fig.5; 570) and configured for transurethral access into a patient; a handle (fig.5; handle 550) coupled to the introducer shaft (fig.5, see also [0053]); a vapor generator (fig.1; an induction coil vapor generator 100) disposed in the handle ([0053], “The vapor generator can be disposed in the handle, as shown by reference 550”) and configured to generate a condensable vapor ([0039], “an induction coil vapor generator 100 configured to generate a high quality heated condensable vapor”); a vapor delivery needle (fig.5; needle 532) in communication with the vapor generator and slidably disposed within the introducer shaft [0054]. Hoey teaches a coiled magnetic wire of the vapor generator (fig.2, see also [0041]).
 However, Hoey does not teach a magnet attached to the needle; and a solenoid actuator disposed around the magnet, the solenoid actuator comprising a push winding coupled to a source of RF current and a pull winding coupled to the source of RF current, the push winding being configured to apply a first magnetic field to the magnet, the pull winding being configured to apply a second magnetic field to the magnet, wherein the first and second magnetic fields move a distal tip of the vapor delivery 
Briggs teaches methods and apparatus for lancet comprising a magnet (fig.21; magnetic member 202) attached to the needle (fig.21; elongate coupler shaft 184); and a solenoid actuator (fig.21; driver coil pack 188) disposed around the magnet (fig.24), the solenoid actuator comprising a push winding coupled to a source of RF current (fig.21; power supply 225) and a pull winding coupled to the source of RF current, the push winding being configured to apply a first magnetic field to the magnet, the pull winding being configured to apply a second magnetic field to the magnet, wherein the first and second magnetic fields move a distal tip of the vapor delivery needle between a retracted position inside the introducer shaft and an extended position at least partially outside of the introducer shaft. The processor 193 is configured to control the current flow in the coils 214-217 of the driver coil pack 188 based on the position feedback [0178]. The processor 193 is configured to accelerate the lancet 183 (pushing winding in this configuration) by sending an electrical current to an appropriate coil 214-217 such that the coil 214-217 exerts an attractive magnetic launching force on the magnetic member 202 and causes the magnetic member 202 and the lancet 183 coupled thereto to move in a desired direction [0186]. The processor 193 is also configured to move the lancet 183 to the initial stationary position by pulsing an electrical current to the fourth coil 217 (pull winding in this configuration) to thereby attract the magnetic member 202 on the lancet 183 to the fourth coil 217 ([0183], see also [0215]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Hoey with a magnet attached to the needle; and a solenoid actuator disposed around the magnet, the solenoid actuator comprising a push and pull 
Regarding claim 2, Hoey in view of Briggs teaches wherein the first magnetic field shares a polarity with the magnet ([0175] of Briggs).
Regarding claim 3, Hoey in view of Briggs teaches wherein the second magnetic field has a polarity opposite to a polarity of the magnet ([0215] of Briggs).
Regarding claim 4, Hoey in view of Briggs teaches wherein the combination of the first and second magnetic fields removes lateral movements of the magnet as the vapor delivery needle moves between the retracted position and the extended position ([0178], [0183] and [0215] of Briggs).
Regarding claim 5, Hoey in view of Briggs teaches wherein the combination of the first and second magnetic fields approximately doubles a force exerted by the push and pull windings to the magnet than would be exerted by a single winding. The combined magnetic field created by push windings (when the lancet is in advancing configuration) and the magnetic field created by pull windings (when the lancet is in retracting configuration) is greater than the magnetic field exerted by a one of the coils (214-217 of Briggs).
Regarding claim 6, Hoey in view of Briggs teaches wherein the solenoid actuator is configured to cause the distal tip of the vapor delivery needle to penetrate into prostate tissue when moving toward the extended position from the retracted position [0187]. The combination of Hoey in view of Briggs is configured to case the distal top of the vapor delivery needle of Hoey to penetrate into the target tissue. 
Regarding claim 7, Hoey in view of Briggs teaches wherein the vapor delivery needle is sized and configured to extend into prostate tissue when the introducer shaft is positioned within a urethra of the patient ([0054] of Hoey).
Regarding claim 8, Hoey in view of Briggs teaches the claimed invention about. However, in this embodiment, Briggs does not teach the handle is adapted for manual control of the solenoid actuator to move the vapor delivery needle between the retracted position and the extended position. In another embodiment (fig.68-70, see also [0307], Briggs teaches a handle (fig.68; lancet driver 64) that is adapted for manual control of the solenoid actuator to move the vapor delivery needle between the retracted position and the extended position [0307]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed further modify the device of Hoey in view of Briggs with handle that is adapted for manual control of the solenoid actuator as taught by in another embodiment of Briggs for the purpose of having alternative controlling mechanism. 
Regarding claim 9, Hoey in view of Briggs teaches further comprising a vapor actuator (fig.1; microtubes 108) configured to actuate a flow of condensable vapor through the vapor delivery needle (see also [0043]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US 2015/0025515) in view of (US 2008/0214956) in further view of Hoey et al. (US 2014/0288543) hereinafter Hoey-2. 
Regarding claim 10, Hoey in view of Briggs teaches does not teach the magnet comprises a neodymium-iron-boron magnet.
In re Leshin, 125 USPQ 416.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US 2015/0025515) in view of (US 2008/0214956) in further view of Kariv (US 2014/0206985).
Regarding claim 11, Hoey in view of Briggs teaches a position sensor (fig.20; 191 of Briggs) disclosed near the solenoid actuator that uses optical system to provide precise positional information about the lancet 183 over the entire length of the lancet's power stroke ([0166] of Briggs). However,  Hoey in view of Briggs does not teaches a magnetic field sensor disposed near the solenoid actuator, the magnetic field sensor being configured to provide a voltage output proportional to a magnetic field produced by the magnet to determine a position of the vapor delivery needle. 
Kariv teaches a magnetic field-based localization system that includes a magnetic field position sensor includes a generally cylindrical coil that transforms an applied magnetic field into an induced voltage.  This induced voltage is used by an upstream localization system to compute the sensor's spatial position and orientation. Kariv also . 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US 2015/0025515) in view of (US 2008/0214956) in further view of Kariv (US 2014/0206985) in further view of Hoey et al. (US 2011/0238144) hereinafter Hoey-3. 
Regarding claim 12, Hoey in view of Briggs/Karic is silent regarding vapor delivery is prevented if the voltage output of the magnetic field sensor indicates that the vapor delivery needle is not deployed.
 Hoey-3 teaches a similar device comprising of a vapor delivery system that includes a vapor delivery interlock adapted to prevent delivery of water vapor from the vapor delivery needle unless the needle is deployed [0053]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively . 

Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hoey et al. (US 2015/0025515) in view of (US 2008/0214956) in further view of Dames et al. (US 2014/0110508).
Regarding claim 13-15, Hoey in view of Briggs teaches the claimed invention above. However, Hoey in view of Briggs does not teach further comprising a current sensor coupled to the push winding and to the pull winding, the current sensor being configured to detect back EMF when the push winding or pull winding is energized with a current source; wherein the back EMF manifests as a dip in current flowing through the current sensor and wherein the back EMF indicates that the vapor delivery needle has properly deployed into the extended position.
Dames teaches a solenoid actuator comprising an armature, pole piece(s), electromagnet coil(s) arranged, in response to energisation, to cause travel of the armature between first and second positions along a direction of travel, permanent magnet(s) positioned and orientated for latching the armature in at least the first position when the armature is in the first position and spring(s) arranged to bias the armature (abstract). Dames also teaches that a control unit (fig.22, 110) comprising controller (fig.22-23a; 115), and current sensor (fig.23; 117) and a sensing circuit (fig.22; 113) for measuring back EMF.  Dames also teaches that the sensing circuit 113 and the back emf waveforms 114 may be used to identify speed of movement and may be integrated to calculate position.  The back emf waveforms 114 may be used to adjust the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345.  The examiner can normally be reached on Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/TIGIST S DEMIE/Examiner, Art Unit 3794